Title: To George Washington from Joseph Palmer, 16 December 1784
From: Palmer, Joseph
To: Washington, George



Dear Sir
Germantown [Mass.] 16th Decr 1784.

I sincerely congratulate you on having Seen an end to the late destructive War, in which you have acted so conspicuous a part; so much to your own honor, & the honor & benefit of these States. And I thank God for having endow’d you with Such a high degree of Wisdom, courage & prudence; & preserving your life to this time. May you be still eminent for private & public Virtue; & die in peace, in a good old Age, ripe for immortal Glory.
The known goodness of your Heart, & extensive knowledge of the internal parts of the Country, lead me to request of your Exellency, to inform me of any Salt Springs; or ⟨fossile⟩ Salt; in any parts of these States; where Situated; whether to be purchased, or not; if to be Sold, at what rate, & how to apply; with all such other circumstances as you shall judge useful.
This application arises from the ruin brought upon myself & Son by the operations of the late War; a concise sketch of which follows. Previous to the War, I had large concern in the manufacture of Spermaceti Candles, in which my all was involved; & that War put an end to the business. I then employ’d all my powers, in the support of our common Cause; & indeed had done so for several preceding years. The Resolves of the County of Suffolk, before the War commenced, Show that I was early engaged. In the course of the war, I sunk much money, in the investigation of the Salt Manufactures; & brought the manufacture of white Salt, to a greater degree of perfection, as

I think, than is known in Europe; & had, as I suppose, the largest Boilery in America; & produced as good Epsom Salts, as any imported. And from a full conviction of the propriety or raising, & manufacturing, within ourselves, all things necessary for support & defence, in order to being truly independent, I not only encouraged the White Salt business, but also, Manufacturing in general, & that of Bay Salt in particular; but the latter wanted public encouragement, which cou’d not, then, be obtain’d. I also sank large Money, in the Support of the Credit of our paper Currency. But what compleated our ruin was the Resolve of Congress, recinding a former Resolve for drawing Bills on Europe at 25 for one; this sunk its Thousands. And now, at about 66, or 67 years of age, with a weakly family, & little to set out with, I am to begin the World again; either in the spermaceti manufacture; or ⟨in⟩ the Salt way. The first will require, perhaps 7 or 8ooo£ Stock; which probably will be out of my p⟨ower⟩ to obtain, as I have little besides my character to build upon: And the latter, to me, & mine, under ⟨pres⟩ent circumstances, must yeild a gloomy prospect, especially if in the Wilderness; but if driven to that, & can set up the works, on a good Spring, or, where there is plenty of Sal Gemma; & a sufficient demand for the Salt; & safety from the Indians; we may obtain a comfortable living, especially as the annual Stock will cost but little. The Maps mention Salt Springs at Kentucky; also 50, or 60 miles NW from Fort Pitt. And also in the onondago Country. Whose is the property, I know not. Wherever are Salt Licks, there is Salt, either Rock-Salt, or Springs.
You will doubtless consider the manufacturing of Salt, in any considerable quantities, in the internal parts of the Country, as an object, a matter of public utility. And you will wish to relieve, in some degree, the distresses of those who have been thus ruin’d. These considerations will doubtless lead your Excellency to reply to this, as soon as conveniently may be, & will excuse my application.
You will please to present my very respectful Compts to Mrs Washington, & assure her that our best wishes always attend her. You will please to direct for Joseph Palmer, at Germantown, near Boston, & it will come Safe to your Sincere friend & most humle Servt

J: Palmer

